Attorneys At Law

James O. Spiker IV
Associate

Providing Legal Services... Suite 1400
Since 1887 25 South Charles Street
Baltimore, Maryland 21201

SEMMES, BOWEN & SEMMES
A PROFESSIONAL CORPORATION 410.576.4889

410.539.5223 Fax
410.539.5040

WWW.SEMMES.COM jspiker@semmes.com

April 18, 2019

VIA ELECTRONIC FILING

The Honorable Paula Xinis

U.S. District Court for the District of Maryland
Southern Division

6500 Cherrywood Lane, Suite 400

Greenbelt, MD 20770

 

RE: Teona Bryant v. Federal National Mortgage Association
Civil Action No.: 1:19-cv-00292

Dear Judge Xinis:

At the request of Your Honor at this morning’s joint initial status conference, please find
attached a proposed Order modifying the Scheduling Order.

Very fruly yours, 9 A

  
   

of O. Spiker IV
/

 

JOS:Ism
Attachment
cc: Brian S Brown, Esq.

BALTIMORE, MD # HAGERSTOWN, MD e SALISBURY, MD e VIENNA, VA ® WASHINGTON, D.C. ¢ MARTINSBURG, WV
